Citation Nr: 1759071	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected back disability.

2.  Entitlement to service connection for radiculopathy of the right lower extremity as secondary to a service-connected back disability.

3.  Entitlement to service connection for erectile dysfunction as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge.  The record contains a transcript of the hearing.

The claims of entitlement to service connection listed above were denied by the RO in September 2014 and March 2015 rating decisions.  The Veteran timely filed a March 2016 Notice of Disagreement with respect to the March 2015 denial.  However, the RO has not issued a Statement of the Case on those issues, so the Board will remand those matters.  See 38 C.F.R. § 19.9(c) (2017).

The issue(s) of entitlement to service connection for radiculopathy of the right lower extremity and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected back disability is manifested by limitation of motion of the thoracolumbar spine of 40 degrees forward flexion and a combined range of motion is 165 degrees.

2. During the appeal period, the Veteran's service-connected back disability resulted in incapacitating episodes having a total duration of at least four (4) weeks but less than six (6) weeks during each twelve (12) month period.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no more, for the Veteran's back disability have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  The Veteran has not alleged any deficiencies in the VA examinations or opinions of record.

In addition, having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Increased Rating:  Back Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the case of the service-connected back disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran claims entitlement to an initial rating in excess of 20 percent for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5242.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45; see also 38 C.F.R. § 4.59.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  The Formula provides, in relevant part, the following ratings:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The rating criteria provide for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

The Board will grant a 40 percent rating for the Veteran's back disability based on incapacitating episodes having a total duration of at least four weeks but less than six weeks during each relevant twelve (12) month period.  See March 2014 Private Opinion Letter ("He continues to have severe and debilitating episodes of symptoms including back pain...keeping him bedbound for periods of at least four weeks in a calendar year"); January 2012 VA Physician Opinion Letter ("He continues to have several debilitating episodes for his back pain and radiculopathy...which keeps him bed bound for at least 4 calendar weeks every year."); November 2011 Private Opinion Letter ("The patient has had incapacitating episodes for up to 4 weeks but less than 6 weeks in the last 12 months"); November 2010 Private Opinion Letter (same).

At his Board hearing, the Veteran conceded that his ranges of motion did not warrant any higher rating.  See June 2017 Board Hearing Tr. at 4-5; see also November 2010 Notice of Disagreement (arguing that a higher rating was warranted based solely on incapacitating episodes of more than four but fewer than six weeks per calendar year).  Moreover, the evidence is against finding that the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine have been met for any rating higher than 20 percent.  See, e.g., March 2010 VA Examination (flexion of 40 degrees and combined range of motion of 165 degrees).  The Veteran's ranges of motion meet, at most, the 20 percent criteria and the evidence is against finding ankylosis or functional impairments that would warrant a higher rating.  Instead, the Board finds that the evidence supports a 40 percent rating for incapacitating episodes and that rating provides the greatest benefit to the Veteran given the evidence of record.

Because the evidence establishes that the Veteran's back disability results in incapacitating episodes with a total duration of at least four weeks but less than six weeks during each relevant twelve (12) month period.  The Board grants the Veteran's claim of entitlement to a higher evaluation and awards an evaluation of 40 percent disabling, but no more, for his service-connected back disability.  Gilbert, 1 Vet.App. at 53-56.


ORDER

Entitlement to an evaluation of 40 percent, but no higher, for a service-connected back disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The AOJ has not yet issued a Statement of the Case with respect to the appeal seeking service connection for radiculopathy of the right lower extremity and for erectile dysfunction, both claimed as secondary to the Veteran's back disability.  Remand is required for the issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Any further development deemed necessary with respect to that claim should be completed.

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, issue a statement of the case with respect to the claims of entitlement to service connection for radiculopathy of the right lower extremity and for erectile dysfunction. 

Then, advise the appellant, in writing, of the requirements for perfection of an appeal of those issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


